Citation Nr: 0736960	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from October 1974 to June 1983. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wilmington, Delaware

In August 2000 and January 2004, the veteran requested to 
appear at a hearing before the Board.  By written 
correspondence dated in April 2004, the veteran's 
representative canceled the hearing.  Thus, no action in this 
regard is warranted.  See 38 C.F.R. § 20.704(e) (2007).

The Board issued a decision in May 2005, which denied the 
veteran's claim for an increased disability rating for his 
service-connected PTSD.  He appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In May 2006, his representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the May 2005 
Board's decision to deny the veteran's claim for an increased 
disability rating and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
Order in June 2006, granting the joint motion and returned 
the case to the Board.

In September 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development of 
the record, in order to ensure due process and compliance 
with the directives specified in the joint motion.  The case 
has been returned to the Board for appellate consideration.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

As pointed out in the Joint Motion, the veteran has asserted 
that his service-connected PTSD renders him unemployable.  
Unemployability due to PTSD is for consideration in 
determining the veteran's entitlement to an evaluation in 
excess of the currently assigned 50 percent rating, to 
include a 100 percent schedular rating.  However, such 
contentions may also be construed as raising a claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  This TDIU claim has 
not yet been adjudicated by the RO.  The disposition of the 
veteran's claim of entitlement to an increased disability 
rating for PTSD could potentially impact the disposition of 
the claim of entitlement to a TDIU, and vice versa.    
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Moreover, the Board acknowledges that he was most recently 
afforded a VA examination in November 2003, and that a copy 
of the examination report is in his claims file.  
Nonetheless, the veteran has been treated for psychiatric 
complaints since that time, and continues to assert that his 
symptoms have worsened.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  As such, in order to effectively evaluate the 
veteran's PTSD, more recent objective characterizations of 
the condition and its associated symptomatology, as well as a 
more recent Global Assessment of Functioning (GAF) score - 
including an opinion as to the basis of the score, are 
required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern).  Likewise, an opinion is 
also needed concerning whether his service-connected PTSD is 
of sufficient severity to realistically render him unable to 
obtain and retain substantially gainful employment, to 
include when considered in conjunction with the other 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Therefore, in an effort to comply with the Court's Order, an 
additional VA examination would be useful in evaluating the 
appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and all 
manifestations of his service-connected 
PTSD under the applicable rating 
criteria.  Notice of the scheduled 
examination should be provided to the 
veteran and his representative.  He 
should be advised that failure to report 
for the scheduled examination could 
result in denial of his claim.  See 38 
C.F.R. § 3.655 (2007).

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder, and 
distinguish manifestations of the 
service-connected PTSD from 
manifestations of any nonservice-
connected psychiatric disability.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score for the service-
connected PTSD, consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the service-connected PTSD versus 
other conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD 
alone, including an opinion as to whether 
he is able to obtain or retain 
substantially gainful employment.  The 
examiner should also opine whether the 
veteran's PTSD, when considered in 
conjunction with his other service-
connected disabilities, would preclude 
substantially gainful employment.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case (SSOC), and adjudicate the claim 
of entitlement to an evaluation in excess 
of 50 percent for PTSD.  If the benefit 
sought remains denied, the RO should 
issue another SSOC and afford the 
appropriate opportunity to respond.  

3.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
also adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

Thereafter, the case should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



